Case: 21-50860      Document: 00516216063           Page: 1     Date Filed: 02/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                   No. 21-50860                            February 24, 2022
                                 Summary Calendar                            Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Hector Cervantes-Resendiz,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-381-1


   Before Jolly, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Hector Cervantes-Resendiz appeals the sentence imposed following
   his guilty plea conviction for illegal reentry after having previously been
   removed, pursuant to 8 U.S.C. § 1326(a) and (b)(2). Cervantes-Resendiz
   contends, for the first time on appeal, that it violates the Constitution to treat


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50860     Document: 00516216063           Page: 2   Date Filed: 02/24/2022




                                    No. 21-50860


   a prior conviction that increases the statutory maximum under § 1326(b) as a
   sentencing factor, rather than as an element of the offense. Cervantes-
   Resendiz concedes that this issue is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), but he seeks to preserve the issue for
   future review. In addition, he has filed an unopposed motion for summary
   disposition.
          As Cervantes-Resendiz concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres. See United States v. Pervis, 937 F.3d 546,
   553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014). Because his position “is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case,” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary
   disposition is proper.    Accordingly, Cervantes-Resendiz’s motion for
   summary disposition is GRANTED, and the judgment of the district court
   is AFFIRMED.




                                         2